The single bill of exception appearing in the record has again been considered, and in the light of the facts we find ourselves unable to arrive at any other conclusion save that it complained of the refusal of a special charge which is not only on the weight of the evidence, but is not an apt presentation of any law applicable to the defense made by the testimony. There seems no question but that the claim of appellant was that he was not present at the time and place when the sale was made. He so testified as did a young man staying at his home. The State witnesses testified to the contrary. The trial court correctly submitted the law applicable to the defense of alibi.
Being unable to agree with the contention made by the appellant, his motion for rehearing will be overruled.
Overruled.